             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


WILLIAM J. D.

                 Plaintiff,
                                 Civil Action No.
                                 1:17-CV-0981 (DEP)
     v.

COMMISSIONER OF SOCIAL
SECURITY,

           Defendant.


APPEARANCES:                     OF COUNSEL:

FOR PLAINTIFF:

WILLIAM J. D., Pro se
123 County Route 51
Coxsackie, NY 12051

FOR DEFENDANT:

HON. GRANT C. JAQUITH            GRAHAM MORRISON, ESQ.
United States Attorney for the   Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261


DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE
                             DECISION AND ORDER

      This is an action brought by pro se plaintiff William J. D. pursuant to

42 U.S.C. § 405(g), challenging a determination by the Acting

Commissioner of Social Security ("Commissioner") finding that he was not

disabled at the relevant times, and therefore ineligible to receive disability

insurance benefits ("DIB") pursuant to Title II the Social Security Act. In

support of his challenge to the Commissioner's determination, plaintiff

argues that the residual functional capacity ("RFC") determined by the

administrative law judge ("ALJ") was not supported by substantial

evidence.

      Having carefully reviewed the record that was before the agency and

applied the requisite deferential standard, I find that the Commissioner's

determination resulted from the application of proper legal principles and is

supported by substantial evidence. Accordingly, for the reasons that

follow, the Commissioner's determination is affirmed, and plaintiff's

complaint is dismissed. 1

I.    BACKGROUND

      Plaintiff was born in August 1959, and is currently fifty-nine years of


1      This matter is before me on consent of the parties, pursuant to 28 U.S.C. §
636(c) and General Order No. 18 of this court. See Dkt. No. 4.


                                           2
age. Administrative Transcript at 38. 2 At the time of his alleged disability

onset date of March 30, 2013, plaintiff was fifty-four years of age. AT 38.

Plaintiff is married and has twelve children, six of whom live at home. AT

39-40, 523, 575.

      Plaintiff received a high school education, and was employed by the

New York State Department of Corrections and Community Supervision

as a corrections officer from November 30, 1981 until March 30, 2013. AT

42-43; see AT 177. Since that date, he has not worked, volunteered, or

searched for employment. AT 43. Plaintiff has been receiving a disability

retirement pension from the State of New York since June 27, 2013. AT

41.

      Plaintiff suffered a right shoulder injury in March 2013 when he

pulled a box from a truck at work. AT 43, 47, 51; see also AT 231. On April

15, 2013, orthopedist Kyle R. Flik ("Dr. Flik") performed surgery on

plaintiff's right shoulder in the form of an arthroscopy, debridement of

superior labrum, subacromial decompression and distal clavicle resection.

AT 44; see also AT 251-52, 280-82. Dr. Flik has since indicated that



2      The administrative transcript, which consists of a compilation of medical records
and other evidence that was before the agency at the time of its determination in this
matter, and was filed by the Acting Commissioner on April 3, 2018, Dkt. No. 12, will be
hereinafter cited as "AT ___."


                                           3
plaintiff is a candidate for right shoulder replacement surgery. AT 47; see

also AT 492, 495, 584, 632.

      In addition to degenerative joint disease of his right shoulder,

plaintiff's medical records reflect that he also suffers from, inter alia,

degenerative disc disease of the cervical and lumbar spine, and a bilateral

leg disorder. AT 44; see generally AT 190-638. A magnetic resonance

imaging ("MRI") scan of plaintiff’s cervical spine conducted in January

2014 revealed multilevel degenerative changes with a left-sided C7-T1

disc herniation and moderate to severe stenosis at C4-C5. AT 528-29. In

addition, an MRI of plaintiff's lumbar spine conducted in April 2013

revealed multilevel degenerative pathology. AT 560-61

      Plaintiff testified that he experiences daily "constant pain" that "never

goes away" in his neck, head, shoulders, back, knees, and left foot. AT 44-

45. Plaintiff has received some relief from constant pain from injections,

physical therapy, chiropractic care, and pain medication. AT 44-47.

      Although plaintiff's gait is largely described by his medical providers,

including Dr. Eugene Kaplan ("Dr. Kaplan"), as being normal, see, e.g., AT

220-29, 592-621, he testified that he has difficulty both in walking and

ascending stairs. AT 47-48. Plaintiff also testified that he has difficulty

turning his head, and is unable to regularly lift more than ten pounds or


                                        4
work overhead. AT 48, 52-54. Plaintiff also described having difficulties

with his short-term memory and concentration, although he is able to

follow a story on television. AT 48-49, 54-55; but see, e.g., AT 523-27.

       Plaintiff is capable of caring for his own personal hygiene, but

occasionally has difficultly with donning and doffing his clothes. AT 50, 54,

525. He is also able to drive, cook, perform light housework, and manage

his money. AT 41, 49, 525. On a typical day, plaintiff watches television,

listens to the radio, tidies his home, or spends time with his family. AT 525.

Plaintiff denied partaking in any hobbies, but noted that he does attend a

two-hour church service two times per week. AT 51-52, 525.

II.    PROCEDURAL HISTORY

       A.     Proceedings Before the Agency

       Plaintiff applied for DIB pursuant to Title II of the Social Security Act

on September 11, 2013. 3 AT 136-142. In his application, plaintiff alleged a

disability onset date of March 30, 2013. AT 136. Plaintiff's claim was



3       On January 18, 2017, the Social Security Administration ("SSA") published a
final rule that changed the protocol for evaluating medical opinion evidence. See
Revisions to Rules Regarding the Evaluation of Medical Opinion Evidence, 82 Fed.
Reg. 5844 (Jan. 18, 2017) (codified at 20 C.F.R. §§ 404 & 416). Those new regulations
apply only to claims filed with the SSA on or after March 27, 2017. Because plaintiff's
claim was filed on prior to that date, to the extent that the regulations are cited in this
decision, I am referring to versions of the regulations that were in effect prior to March
27, 2017.


                                             5
initially denied on November 27, 2013. AT 78-83.

      On April 8, 2015, upon plaintiff's request, ALJ Dale Black-Pennington

conducted a hearing to address plaintiff's application for benefits; at that

hearing, plaintiff and a vocational expert testified. AT 34-65; see also AT

84-85, 88-95, 106-33. Thereafter, on April 22, 2015, ALJ Black-Pennington

issued a written decision in which she concluded that plaintiff was not

disabled at the relevant times, and is therefore not entitled to the benefits

that he sought. AT 12-33.

      In her decision, after determining that plaintiff was insured for

disability benefits under Title II through December 31, 2017, ALJ Black-

Pennington proceeded to apply the well-settled, five-step sequential test

for determining disability. 4 AT 12-33. At step one, she concluded that

plaintiff has not engaged in substantial gainful activity since March 30,

2013, his alleged onset date. AT 17. ALJ Black-Pennington then

concluded, at step two, that plaintiff suffers from several severe

impairments which limit his ability to perform basic work activities,

including degenerative disc disease of the cervical and lumbar spine,

degenerative joint disease of the right shoulder, and a bilateral leg



4     That test is described further on in this opinion. See pp. 11-14, post.


                                           6
disorder. AT 17. Id. At step three, ALJ Black-Pennington concluded that

plaintiff's conditions, whether taken alone or in combination, do not meet

or medically equal in severity any of the presumptively disabling

impairments listed in the Commissioner's regulations, 20 C.F.R. Pt. 404,

Subpt. P, App. 1. AT 21.

      ALJ Black-Pennington next proceeded to survey the available

evidence, concluding that plaintiff retains the residual functional capacity

("RFC") to perform light work, subject to the following additional limitations:

            stand/walk in up to 30-minute intervals; sit in 30-
            minute intervals; avoid rapid neck movements; not
            able to perform overhead reaching; able to
            occasionally climb stairs or ramps; avoid climbing
            ladders, scaffolds and ropes; and avoid unprotected
            heights, vibrations and heavy moving mechanical
            parts.


AT 21. Applying that RFC, ALJ Black-Pennington concluded that plaintiff's

RFC prevents him from performing his past relevant work as a corrections

officer because the demands of the position exceed the exertional

limitations of his RFC. AT 27-28.

      At step five, the ALJ consulted the medical-vocational guidelines set

forth in the regulations ("grids"), 20 C.F.R. Pt. 404, Subpt. P, App. 2, and

concluded that a finding of no disability would be required under Medical

Vocational Rule 202.21 if plaintiff retained the RFC to perform a full range

                                       7
of light work. AT 28. After consulting with a vocational expert to determine

the extent of job base erosion resulting from plaintiff's non-exertional

limitations, ALJ Black-Pennington concluded that despite his conditions,

plaintiff is capable of working in positions that are available in sufficient

numbers in the national economy, including as a security guard,

companion, receptionist, courier, parking lot attendant cashier, and

hospital television rental clerk, and therefore held that plaintiff was not

disabled at the relevant times. AT 28-29.

      On June 14, 2015, plaintiff requested review of ALJ Black-

Pennington's unfavorable decision. AT 134-35; see also AT 180-89. Upon

denial of plaintiff's request for review of the ALJ's decision by the Social

Security Administration Appeals Council on June 29, 2017, the opinion

became a final determination of the agency. AT 1-6.

      B.    Proceedings Before This Court

      The present action was commenced on September 2, 2017. Dkt. No.

1. Following the filing by the Commissioner of the administrative transcript

of proceedings and evidence before the agency on April 3, 2018, Dkt. No.

12, plaintiff submitted a brief on September 13, 2017, Dkt. No. 15. The

Commissioner responded with a brief filed on July 2, 2018. Dkt. No. 16.

      Pursuant to General Order No. 18 of this court, the matter is now


                                        8
considered as having been submitted on cross-motions by the parties for

judgment on the pleadings, pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure.

III.   DISCUSSION

       A.   Scope of Review

       A court's review under 42 U.S.C. § 405(g) of a final decision by the

Commissioner is limited; that review requires a determination of whether

the correct legal standards were applied, and whether the decision is

supported by substantial evidence. Veino v. Barnhart, 312 F.3d 578, 586

(2d Cir. 2002); Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000); Schaal

v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998); Martone v. Apfel, 70 F. Supp.

2d 145, 148 (N.D.N.Y. 1999) (Hurd, J.) (citing Johnson v. Bowen, 817 F.2d

983, 985 (2d Cir. 1987)). Where there is reasonable doubt as to whether

the Commissioner applied the proper legal standards, his decision should

not be affirmed even though the ultimate conclusion reached is arguably

supported by substantial evidence. Martone, 70 F. Supp. 2d at 148 (citing

Johnson, 817 F.2d at 986). If, however, the correct legal standards have

been applied, and the ALJ's findings are supported by substantial

evidence, those findings are conclusive, and the decision should withstand

judicial scrutiny regardless of whether the reviewing court might have


                                      9
reached a contrary result if acting as the trier of fact. Veino, 312 F.3d at

586; Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988); Barnett v.

Apfel, 13 F. Supp. 2d 312, 314 (N.D.N.Y. 1998) (Hurd, M.J.); see also 42

U.S.C. § 405(g).

      The term "substantial evidence" has been defined as " 'such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.' " Richardson v. Perales, 402 U.S. 389, 401(1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Jasinski v.

Barnhart, 341 F.3d 182, 184 (2d Cir. 2003). To be substantial, there must

be " 'more than a mere scintilla' " of evidence scattered throughout the

administrative record. Richardson, 402 U.S. at 401 (quoting Consol.

Edison Co., 308 U.S. at 229); Martone, 70 F. Supp. 2d at 148 (quoting

Richardson, 402 U.S. at 401). "To determine on appeal whether an ALJ's

findings are supported by substantial evidence, a reviewing court

considers the whole record, examining the evidence from both sides,

because an analysis of the substantiality of the evidence must also include

that which detracts from its weight." Williams, 859 F.2d at 258 (citing

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951; Mongeur v.

Hechler, 722 F.2d 1033, 1038 (2d Cir. 1983)).

      When a reviewing court concludes that incorrect legal standards


                                      10
have been applied, and/or that substantial evidence does not support the

agency's determination, the agency's decision should be reversed. 42

U.S.C. § 405(g); see Martone, 70 F. Supp. 2d at 148. In such a case the

court may remand the matter to the Commissioner under sentence four of

42 U.S.C. § 405(g), particularly if deemed necessary to allow the ALJ to

develop a full and fair record or to explain his or her reasoning. Martone,

70 F. Supp. 2d at 148 (citing Parker v. Harris, 626 F.2d 225, 235 (2d Cir.

1980)). A remand pursuant to sentence six of section 405(g) is warranted

if new, non-cumulative evidence proffered to the district court should be

considered at the agency level. See Lisa v. Sec'y of Dep't of Health &

Human Servs., 940 F.2d 40, 43 (2d Cir. 1991). Reversal without remand,

while unusual, is appropriate when there is "persuasive proof of disability"

in the record and it would serve no useful purpose to remand the matter

for further proceedings before the agency. See Parker, 626 F.2d at 235;

see also Simmons v. United States R.R. Ret. Bd., 982 F.2d 49, 57 (2d Cir.

1992); Carroll v. Sec'y of Health & Human Servs., 705 F.2d 638, 644 (2d

Cir. 1983).

      B.      Disability Determination: The Five-Step Evaluation Process

      The Social Security Act ("Act") defines "disability" to include the

"inability to engage in any substantial gainful activity by reason of any


                                      11
medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months[.]" 42 U.S.C. §

423(d)(1)(A). In addition, the Act requires that a claimant’s

            physical or mental impairment or impairments
            [must be] of such severity that he is not only unable
            to do his previous work but cannot, considering his
            age, education, and work experience, engage in
            any other kind of substantial gainful work which
            exists in the national economy, regardless of
            whether such work exists in the immediate area in
            which he lives, or whether a specific job vacancy
            exists for him, or whether he would be hired if he
            applied for work.

Id. § 423(d)(2)(A).

      The agency has prescribed a five-step evaluative process to be

employed in determining whether an individual is disabled. See 20 C.F.R.

§§ 404.1520, 416.920. The first step requires a determination of whether

the claimant is engaging in substantial gainful activity; if so, then the

claimant is not disabled, and the inquiry need proceed no further. Id. §§

404.1520(b), 416.920(b). If the claimant is not gainfully employed, then the

second step involves an examination of whether the claimant has a severe

impairment or combination of impairments which significantly restricts his

or his physical or mental ability to perform basic work activities. Id. §§

404.1520(c), 416.920(c). If the claimant is found to suffer from such an

                                       12
impairment, the agency must next determine whether it meets or equals

an impairment listed in Appendix 1 of the regulations. Id. §§ 404.1520(d),

416.920(d); see also id. Part 404, Subpt. P, App. 1. If so, then the claimant

is "presumptively disabled." Martone, 70 F. Supp. 2d at 149 (citing Ferraris

v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984)); 20 C.F.R. §§ 404.1520(d),

416.920(d).

      If the claimant is not presumptively disabled, step four requires an

assessment of whether the claimant’s RFC precludes the performance of

his or his past relevant work. 20 C.F.R. §§ 404.1520(e), 416.920(e). If it is

determined that it does, then as a final matter, the agency must examine

whether the claimant can do any other work. Id. §§ 404.1520(f),

416.920(f).

      The burden of showing that the claimant cannot perform past work

lies with the claimant. Perez v. Chater, 77 F.3d 41, 46 (2d Cir. 1996);

Ferraris, 728 F.2d at 584. Once that burden has been met, however, it

becomes incumbent upon the agency to prove that the claimant is capable

of performing other work. Perez, 77 F.3d at 46. In deciding whether that

burden has been met, the ALJ should consider the claimant’s RFC, age,

education, past work experience, and transferability of skills. Ferraris, 728

F.2d at 585; Martone, 70 F. Supp. 2d at 150.


                                      13
      C.     Analysis

      The pivotal finding that ultimately led to a denial of plaintiff's claim

was ALJ Black-Pennington's determination that he retains the RFC for

light work, subject to the limitations outlined. Plaintiff argues that because

he is unable to stand and/or walk for six hours in an eight-hour work day,

he cannot perform the full range of light work and, as a result, substantial

evidence fails to support ALJ Black-Pennington's determination. Dkt. No.

15 at 7. In response, the Commissioner asserts that the ALJ's decision is,

in all respects, supported by substantial evidence. Dkt. No. 16.

             1.    RFC Generally

      A claimant's RFC represents a finding of the range of tasks she is

capable of performing notwithstanding the impairments at issue. 20 C.F.R.

§§ 404.1545(a), 416.945(a); Tankisi v. Comm'r of Soc. Sec., 521 F. App'x

29, 33 (2d Cir. 2013). An RFC determination is informed by consideration

of "all of the relevant medical and other evidence." 20 C.F.R. §§

404.1545(a)(3), 416.945(a)(3); Tankisi, 521 F. App'x at 33.

      To properly ascertain a claimant's RFC, an ALJ must assess

plaintiff's exertional capabilities, such as her ability to sit, stand, walk, lift,

carry, push and pull. 20 C.F.R. §§ 404.1545(b), 416.945(b). Nonexertional

limitations or impairments, including impairments that result in postural


                                         14
and manipulative limitations, must also be considered. Id. When rendering

an RFC determination, the ALJ must specify those functions that the

claimant is capable of performing; conclusory statements concerning her

capabilities will not suffice. Martone, 70 F. Supp. 2d at 150 (citing Ferraris

v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)); accord, e.g., Bump v.

Comm'r of Soc. Sec., No. 15-CV-1077, 2016 WL 6311872, at *3 (N.D.N.Y.

Oct. 28, 2016) (Suddaby, C.J.). In addition, the ALJ's RFC determination

must be supported by substantial evidence. Ferraris, 728 F.2d at 587;

accord, Bump, 2016 WL 6311872, at *3.

      Importantly, the ALJ is tasked with the responsibility of reviewing all

the evidence before her, resolving inconsistencies, and making a

determination consistent with the evidence as a whole. See Camarata v.

Colvin, No. 6:14-CV-0578, 2015 WL 4598811, at *9 (N.D.N.Y. July 29,

2015) (D'Agostino, J.) ("[I]t is the province of the ALJ to consider and

resolve conflicts in the evidence as long as the decision rests upon

'adequate findings supported by evidence having rational probative

force.' ") (quoting Galiotti v. Astrue, 266 F. App'x 66, 67 (2d Cir. 2008)).

However, because an ALJ is not required to strictly adhere to the entirety

of one medical source's opinion, the ALJ's conclusion need not "perfectly

correspond with any of the opinions of medical sources cited in his


                                       15
decision, [because an ALJ is] entitled to weigh all of the evidence available

to make an RFC finding that was consistent with the record as a whole."

Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (summary order); see

Kikta v. Comm'r of Soc. Sec., No. 5:15-CV-0060, 2016 WL 825259, at *9

(N.D.N.Y. Feb. 9, 2016) (Baxter, M.J.) (citing Pellam v. Astrue, 508 F.

App'x 87, 89 (2d Cir. 2013) (summary order)). Consequently, there is no

requirement that an ALJ accept every limitation in an opinion where

portions of that opinion are not supported by the evidence. See, e.g.,

Crumedy v. Comm'r of Soc. Sec., No. 1:16-CV-1261, 2017 WL 4480184,

at *5 (N.D.N.Y. Oct. 6, 2017) (Suddaby, C.J.); Florek v. Comm'r of Soc.

Sec., No. 1:08-CV-0919, 2009 WL 3486643, at *10 (N.D.N.Y. Oct. 21,

2009) (Mordue, C.J., adopting report and recommendation of Peebles,

M.J.) ("the fact that the ALJ did not accept every limitation indicated by

[the doctor] is not a ground for reversal or remand.").

            2.    Analysis of the ALJ's RFC Determination

      According to plaintiff's medical records, he began treating with Dr.

Luke Vincent Rigolosi ("Dr. Rigolosi"), a pain management specialist who

routinely administered plaintiff's epidural steroid injections, in August 2011.

Between then and March of 2013, Dr. Rigolosi observed that plaintiff was

working, but that he suffered from a moderate disability. AT 511-16, 548-


                                      16
50, 551-52, 555-56. In January 2014, plaintiff returned to Dr. Rigolosi, after

a nearly ten-month lapse in treatment with him, complaining of pain in both

his neck and back and rating his pain as an eight on a scale of ten. AT

540. Dr. Rigolosi reviewed plaintiff's cervical spine MRI results from

January 2014 and lumbar spine MRI report from April 2013, and recorded

the following observation:

            He has decreased range of motion of the cervical
            and lumbar spine. He has spasm. He has some left-
            sided PSIS tenderness. There are no focal
            neurological deficits.

AT 540. From that point forward, Dr. Rigolosi opined that plaintiff suffered

from a marked, rather than moderate, disability. Id.; AT 530-31, 534-39,

591, 582, 577-80, 589-90, 622-23.

      Although ALJ Black-Pennington found that Dr. Rigolosi "consistently

opined" a "moderate disability," see AT 24, and plaintiff asserts that Dr.

Rigolosi "consistently opined" a "marked disability," see Dkt. No. 15 at 7,

reality falls somewhere between these two positions. This discrepancy is

of no moment, however, because Dr. Rigolosi's assignment of a

"moderate" versus "marked" disability was formed in the context of his

treatment of plaintiff's work-related injury, a standard that is entirely

different from that applicable to the assessment of a disability under the

Act. See Mortise v. Astrue, 713 F. Supp. 2d 111, 125 (N.D.N.Y. 2010)

                                       17
(Kahn, J. adopting report and recommendation of Bianchini, M.J.); Rosado

v. Shalala, 868 F. Supp. 471, 473 (E.D.N.Y. 1994); see also Coria v.

Heckler, 750 F.2d 245, 247 (3d Cir. 1984) ("Although plaintiff's doctors had

checked off that plaintiff was disabled on forms sent to the Workers'

Compensation Board, the standards which regulate workers'

compensation relief are different from the requirements which govern the

award of disability insurance benefits under the Act. Accordingly, an

opinion rendered for purposes of workers' compensation is not binding on

the Secretary.").

      Moreover, Dr. Rigolosi's opinion that plaintiff suffered either a

"moderate" or "marked" disability fails to provide any insight into plaintiff's

actual physical limitations. As a result, his opinions are of little to no value

in determining plaintiff's RFC. See Mortise, 713 F. Supp. 2d at 125 ("[A]n

opinion concerning the ultimate issue of disability, from any source, is

reserved to the commissioner."); Fuimo v. Colvin, 948 F. Supp. 2d 260,

267 (N.D.N.Y. 2013) (noting that it was proper for the ALJ to give "little

weight" to an opinion that the plaintiff was severely disabled and not

competitively employable because that concerned an issue reserved to

the Commissioner) (citing 20 C.F.R. § 416.927(d)(1)).

      In addition to his work injury assessments, Dr. Rigolosi did provide a


                                       18
medical source statement dated March 18, 2014, in which he concluded

that plaintiff was totally disabled from performing his previous occupation

and that he was restricted to "sedentary work," which was defined on the

form utilized as involving occasional lifting up to a maximum of ten

pounds.5 AT 628-29. Dr. Rigolosi further opined that plaintiff was able to

continuously stand, sit, drive, and walk for only up to an hour in a day, and

that he had the capacity for repetitive movement in both of his hands. AT

628. In an updated statement dated July 29, 2014, Dr. Rigolosi indicated

that plaintiff was restricted to lifting ten pounds with no repetitive bending

or twisting secondary to lumbar stenosis and cervical spinal stenosis. AT

626-27. Thereafter, in a third medical source statement, dated September

30, 2014, Dr. Rigolosi relaxed the limitations on plaintiff's capabilities,

opining that as a result of plaintiff's lumbar and cervical stenosis, he could

occasionally lift and carry up to fifty pounds. AT 562-68. He also found that

during an eight-hour work day, plaintiff could sit for up to four hours, stand

for up to two hours, and walk for up to two hours, and that plaintiff could sit

for thirty minutes at a time, stand for fifteen minutes at a time, and walk for




5      That form also indicates that plaintiff was disabled from other occupations
"based on [the] attached letter;" unfortunately, however, that referenced letter was not
included with the administrative transcript. AT 628.


                                           19
fifteen minutes at a time. AT 563.

      The record also contains the report of consultative expert Dr. Joseph

Prezio ("Dr. Prezio"). AT 519-22. Based upon his examination, Dr. Prezio

diagnosed plaintiff as suffering from a cervical neck impairment due to

degenerative joint disease, low back pain with possible degenerative disc

disease, bilateral knee pain with possible degenerative joint disease in

both knees, and hypertension. AT 521-22. Dr. Prezio offered the following

medical source opinion concerning plaintiff:

            Based on the current physical examination and the
            totality of the joints involved, this claimant has
            moderate restrictions with respect to prolonged
            standing, walking, squatting, kneeling, bending,
            and doing any heavy lifting or carrying any objects
            of any significant weight in view of the combination
            factors of his lower back and his knees. With
            respect to his neck, the claimant needs to exercise
            due caution with respect to engaging in any rapid
            neck movements that, if they could not be
            accomplished, could cause himself to be put in
            harms way or others in harms way in the
            immediate vicinity.

AT 522.

      In arriving at her RFC finding, ALJ Black-Pennington reviewed

plaintiff's testimony, plaintiff's work history, and the medical evidence

before her in order to determine the appropriate weight to assign the

opinions of Dr. Rigolosi and Dr. Prezio. She ultimately assigned "great


                                      20
weight" to Dr. Prezio's opinion and "some weight" to Dr. Rigolosi's opinion.

AT 24, 26. In according Dr. Rigolosi's opinion "some weight," the ALJ

noted that although he was a "longtime treating specialist[]," his opinion on

whether plaintiff was "disabled" under the Act was not entitled to either

controlling weight or special significance. AT 27.

      Although there is no doubt that an "ALJ cannot arbitrarily substitute

his [or her] own judgment for a competent medical opinion," there is

similarly no requirement that ALJ Black-Pennington strictly adhere to all

aspects of the opinion of Dr. Rigolosi or any other medical opinion. Matta,

508 F. App'x at 56. Rather, ALJ Black-Pennington was entitled, as she did

here, to "weigh all of the evidence available to make an RFC finding that

was consistent with the record as a whole." Id. Because it is clear that ALJ

Black-Pennington considered and resolved conflicts in the medical

opinions that she had before her, I find that her decision rests upon "

'adequate findings supported by evidence having rational probative force.'

" Camarata, 2015 WL 4598811, at *9 (quoting Galiotti, 266 F. App'x at 67).

      Finally, I find no merit to plaintiff's argument that because he is not

capable of standing and/or walking six hours in an eight-hour workday, he

is unable to perform light work.6 Dkt. No. 15 at 3-7 (citing Social Security


6     By regulation, "light work" is defined as follows:

                                           21
Ruling ("SSR") 83-10, 1983 WL 31251, at *6 (1983). While it is true that

"the full range of light work requires standing or walking, off and on, for a

total of approximately [six] hours of an [eight]-hour workday," SSR 83-10,

1983 WL 31251, at *6, ALJ Black-Pennington did not conclude that plaintiff

was capable of meeting the exertional demands of a full range of light

work. AT 21. Instead, she weighed the medical opinion evidence and

concluded that plaintiff retained the RFC to perform light work with certain

exertional limitations. Id. The mere fact that the ALJ found plaintiff capable

of performing less than a full range of light work in no way eliminates every

occupation listed in the Dictionary of Occupational Titles at the light

exertional level. Instead, "an ALJ can properly find a claimant capable of

performing a limited range of work in a given exertional category and then




            Light work involves lifting no more than 20 pounds at a time
            with frequent lifting or carrying of objects weighing up to 10
            pounds. Even though the weight lifted may be very little, a
            job is in this category when it requires a good deal of walking
            or standing, or when it involves sitting most of the time with
            some pushing and pulling of arm or leg controls. To be
            considered capable of performing a full or wide range of light
            work, you must have the ability to do substantially all of
            these activities. If someone can do light work, we determine
            that he or she can also do sedentary work, unless there are
            additional limiting factors such as loss of fine dexterity or
            inability to sit for long periods of time.

20 C.F.R. § 404.1567.


                                          22
elicit [vocational expert] testimony to determine whether that claimant is

disabled," as was done in this instance by the ALJ. Gravel v. Barnhart, 360

F. Supp. 2d 442, 448 (N.D.N.Y. 2005) (Sharpe, J.) (citing SSR 83-12,

1983 WL 31253 (1983)).7

      Accordingly and for these reasons, I conclude that the ALJ's RFC



7     In relevant part, SSR 83-12 provides that:

                     In some disability claims, the medical facts lead to an
            assessment of RFC which is compatible with the
            performance of either sedentary or light work except that the
            person must alternate periods of sitting and standing. The
            individual may be able to sit for a time, but must then get up
            and stand or walk for awhile before returning to sitting. Such
            an individual is not functionally capable of doing either the
            prolonged sitting contemplated in the definition of sedentary
            work (and for the relatively few light jobs which are
            performed primarily in a seated position) or the prolonged
            standing or walking contemplated for most light work.
            (Persons who can adjust to any need to vary sitting and
            standing by doing so at breaks, lunch periods, etc., would
            still be able to perform a defined range of work.)

                    There are some jobs in the national economy--
            typically professional and managerial ones--in which a
            person can sit or stand with a degree of choice. If an
            individual had such a job and is still capable of performing it,
            or is capable of transferring [sic] work skills to such jobs, he
            or she would not be found disabled. However, most jobs
            have ongoing work processes which demand that a worker
            be in a certain place or posture for at least a certain length of
            time to accomplish a certain task. Unskilled types of jobs are
            particularly structured so that a person cannot ordinarily sit
            or stand at will. In cases of unusual limitation of ability to sit
            or stand, a [vocational expert] should be consulted to clarify
            the implications for the occupational base.

SR 83-12, 1983 WL 31253, at *4.


                                           23
determination is supported by substantial evidence.

IV.   SUMMARY AND ORDER

      The Commissioner's determination in this matter is supported by

substantial evidence and resulted from the application of proper legal

principles. Accordingly, it is hereby

      ORDERED that judgment on the pleadings be GRANTED to

defendant, the Commissioner's determination be AFFIRMED, and the

clerk is respectfully directed to enter judgment DISMISSING plaintiff's

complaint (Dkt. No. 1) in its entirety; and it is further

      ORDERED that the clerk of the court serve a copy of this decision

and order upon the parties in accordance with this court's local rules.




Dated:      December 19, 2018
            Syracuse, New York




                                        24
